DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 13, 2021 has been entered.
Status of Objections and Rejections
The objection to drawings has been withdrawn in view of Applicant’s amendment.
The rejection of claim(s) 2-3 and 7-9 is/are obviated by Applicant’s cancellation.
New grounds of rejection under 35 U.S.C. §103 are necessitated by the amendments.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 5 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 5 recites “the artificial electron acceptor” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested to change into “an artificial electron acceptor.”
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim(s) 1, 4-6, 10-11, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuwabata (U.S. Patent Pub. 2005/0164328) in view of Kaneda (U.S. Patent Pub. 2016/0186230), and further in view of EIS Basics (Basics of Electrochemical Impedance Spectroscopy, from the Wayback Machine as of the date of February 17, 2016).
Regarding claim 1, Kuwabata teaches a method for quantifying a substance ([0001] lines 1-3: a method for electrochemically quantitating a substrate contained in a sample with the use of oxidoreductase), comprising:
introducing a sample containing a measurement target substance ([0014] line 5: supplying a sample solution) to a biosensor ([0014] lines 6-7: to an electrode system) which comprises an enzyme electrode ([0014] line 7: a working electrode; [0114] lines 1-3: an enzyme and an electron mediator may be in the insolubilized state of the non-eluted state by immobilizing the whole reagent system on the working electrode; thus the working electrode together with the immobilized reagent is deemed as an enzyme electrode) comprising an electrode ([0014] line 7: a working electrode) and an oxidoreductase placed on the electrode ([0014] lines 8-9: the reagent system comprising oxidoreductase; thus the oxidoreductase being immobilized with the reagent on the working electrode); and a counter electrode ([0014] lines 7-8: a counter electrode);
applying an AC voltage and a DC bias voltage simultaneously to the enzyme electrode ([0031] lines 1-6: an AC potential, which uses a certain DC potential as a 
fitting a Nyquist diagram based on the impedance measurement with a Nyquist diagram (Fig. 3; [0092] lines 2-3: showing a Nyquist diagram that is a plot of complex impedance); and
calculating the concentration of the substance based on the charge transfer resistance value (Fig. 3; [0034] lines 19-20: a circular arc with a diameter of │Z0│; [0035] lines 4-5: │Z0│ in the complex impedance plot decreases with increasing substrate amount; lines 7-9: possible to measure or quantitate an amount of a substrate contained in a sample solution; here the diameter of the circular arc of the complex impedance is the charge transfer resistance value derived from the Nyquist diagram described as follows).

Kuwabata does not explicitly disclose a state of where direct electron transfer with the electrode occurs; and wherein the oxidoreductase contains an electron transfer subunit containing cytochrome.
However, Kaneda teaches “direct electron transfer-type enzyme electrode” used as a working electrode ([0032] lines 2-3).  The “direct electron transfer-type enzyme 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kuwabata by employing an oxidoreductases containing an electron transfer subunit that contains cytochrome for direct electron transfer as taught by Kaneda because the electron transfer subunit has a function of giving and receiving electrons ([0036] lines 10-12) resulting in the direct electron transfer-type enzyme electrode that does not need an electron transfer mediator ([0032] lines 10-12).

Kuwabata and Kaneda do not explicitly disclose the DC bias voltage is higher than an oxidase/reduction potential of said electron transfer subunit or said electron transfer domain.
However, Kuwabata teaches after applying an AC potential to the working electrode in step (b) ([0014] lines 9-10), further applying a DC potential to the working 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kuwabata and Kaneda by employing a DC voltage higher than the oxidation/reduction potential of the electron transfer agent, i.e., the electron mediator of Kuwabata or the electron transfer subunit of Kaneda, because the DC potential would sufficiently oxidize or reduce the electron mediator ([0105] lines 1, 3-5) or the electron transfer subunit.  Use of known technique to improve similar method in the same way is obvious to one of ordinary skill in the art. MPEP 2141(III).

Kuwabata does not explicitly disclose obtaining a charge transfer resistance value (Rct) from the Nyquist diagram of an equivalent circuit including (i) a charge transfer resistance and a constant phase element connected in a parallel circuit and (ii) a conductive resistance connected in series to the combination of the charge transfer resistance and the constant phase element.
However, EIS Basics teaches electrochemical impedance spectroscopy (EIS) theory (page 1, line 5) such as common equivalent circuit models and the model parameters from the impedance data (page 1, lines 11-12).  One common model is the simplified Randles cell including a solution resistance (Rs), a double layer capacitor 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kuwabata by employing the simplified Randles model for obtaining a charge transfer resistance value Rct from the Nyquist diagram for concentration calculation as taught by EIS Basics because simplified Randles model is a common cell model to represent the complex impedance values by plotting a Nyquist diagram (Fig. 14; page 11 lines 3-14).  Use of known technique to improve similar method in the same way is obvious to one of ordinary skill in the art. MPEP 2141(III).

Regarding claim 4, Kuwabata teaches the AC voltage is applied by changing frequencies ([0061] lines 12-13: the frequency of the AC potential was successively varied) between the first frequency of 0.1mHz to 100mHz ([0061] line 13: from 16 mHz) and the second frequency of 10kHz to 1MHz ([0061] line 13: to 10 kHz).

the artificial electron acceptor is used as a material of the electrode (claim 5) or the electrode is modified with an artificial electron acceptor (claim 11).
However, Kaneda teaches the enzyme immobilized on the surface of the electrode ([0002] lines 3-4).  Examples of the enzyme include the oxidoreductases ([0035] line 1).  The oxidoreductase contains an electron transfer subunit ([0036] lines 9-10).  Examples of the electron transfer subunit include a subunit containing heme which has a function of giving and receiving electrons ([0036] lines 10-12).  Thus, Kaneda teaches the electrode is modified by the artificial electron acceptor ([0036] line 20: heme) to be used as a material of the electrode ([0002] lines 3-4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kuwabata by modifying the electrode with the artificial electron acceptor to be used as a material of the electrode as taught by Kaneda because heme has a function of giving and receiving electrons  ([0036] lines 10-12) for direct electron transfer-type enzyme electrode without the electron transfer mediator ([0032] lines 2-3; 10-12).

Regarding claim 6, Kuwabata teaches the concentration of the substance is measured based on a calibration curve which shows the correlation between 1/Rct and the concentration of the substance ([0075] lines: the determine the glucose aqueous solution concentration from the diameter of the circular arc of the obtained complex 0│).

Regarding claim 10, Kuwabata teaches a method for quantifying a substance ([0001] lines 1-3: a method for electrochemically quantitating a substrate contained in a sample with the use of oxidoreductase), comprising:
introducing a sample containing a measurement target substance ([0014] line 5: supplying a sample solution) to a biosensor ([0014] lines 6-7: to an electrode system) which comprises an enzyme electrode ([0014] line 7: a working electrode; [0114] lines 1-3: an enzyme and an electron mediator may be in the insolubilized state of the non-eluted state by immobilizing the whole reagent system on the working electrode; thus the working electrode together with the immobilized reagent is deemed as an enzyme electrode) comprising an electrode ([0014] line 7: a working electrode) and an oxidoreductase placed on the electrode ([0014] lines 8-9: the reagent system comprising oxidoreductase; thus the oxidoreductase being immobilized with the reagent on the working electrode); and a counter electrode ([0014] lines 7-8: a counter electrode);
applying an AC voltage and together with a DC bias voltage simultaneously to the enzyme electrode ([0031] lines 1-6: an AC potential, which uses a certain DC potential as a central potential and contains, by superimposing, an AC potential, is applied to a working electrode) to carry out impedance measurement ([0014] lines 11-12: measuring an electric signal; [0019] lines 1-2: the electric signal is impedance), wherein the AC voltage is applied as sine waves having one or more frequencies ; and
calculating the concentration of the substance based on an index obtained by the impedance measurement (Fig. 3; [0034] lines 19-20: a circular arc with a diameter of │Z0│; [0035] lines 4-5: │Z0│ in the complex impedance plot decreases with increasing substrate amount; lines 7-9: possible to measure or quantitate an amount of a substrate contained in a sample solution).

Kuwabata does not explicitly disclose a state of where direct electron transfer with the electrode occurs; and wherein the oxidoreductase contains an electron transfer subunit containing cytochrome.
However, Kaneda teaches “direct electron transfer-type enzyme electrode” used as a working electrode ([0032] lines 2-3).  The “direct electron transfer-type enzyme electrode' as used refers to a type of an enzyme electrode in which electrons are transferred between the enzyme and the electrode in such a way that electrons generated by an enzyme reaction in a reagent layer are directly transferred to the electrode (including the case in which the transfer of electrons is mediated by an electrically conductive polymer) without the involvement of an oxidation-reduction substance ([0032] lines 3-12).  Examples of the enzyme include oxidoreductases, such as cytochrome oxidoreductase ([0035] lines 1, 15).  The oxidoreductase contains an electron transfer subunit ([0036] lines 8-9).  Examples of the electron transfer subunit 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kuwabata by employing an oxidoreductases containing an electron transfer subunit that contains cytochrome for direct electron transfer as taught by Kaneda because the electron transfer subunit has a function of giving and receiving electrons ([0036] lines 10-12) resulting in the direct electron transfer-type enzyme electrode that does not need an electron transfer mediator ([0032] lines 10-12).

Kuwabata and Kaneda do not explicitly disclose the DC bias voltage is higher than an oxidase/reduction potential of said electron transfer subunit or said electron transfer domain.
However, Kuwabata teaches after applying an AC potential to the working electrode in step (b) ([0014] lines 9-10), further applying a DC potential to the working electrode in step (e) to measure the electric signal produced in the step (e) ([0017] lines 2-4).  The DC potential has a value with which an electron mediator is sufficiently oxidized (or reduced) may be applied ([0105] lines 1, 3-5).  In another word, Kuwabata teaches the DC bias voltage must be higher than the oxidation/reduction potential of the electron mediator, i.e., the electron transfer agent, for sufficient oxidation or reduction.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kuwabata and Kaneda by employing a DC voltage higher than the oxidation/reduction potential of the electron 

Kuwabata does not explicitly disclose wherein the oxidoreductase is an oxidoreductase modified with an artificial electron acceptor selected from one or more quinone compounds.
However, Kaneda teaches the enzyme include the oxidoreductases ([0035] line 1).  The oxidoreductase can contain at least one of pyrroloquinoline quinone PQQ ([0036] lines 1-2).  Thus, Kaneda teaches the oxidoreductase is an oxidoreductase modified with an artificial electron acceptor selected from one or more quinone compounds ([0036] lines 1-2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kuwabata by substituting the oxidoreductase with the oxidoreductase modified with quinone compounds as taught by Kaneda.  The suggestion for doing so would have been that the oxidoreductase modified with quinone compounds is a suitable material for the enzyme electrode to quantify a substance and the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. MPEP § 2144.07.

.
Claim(s) 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuwabata in view of Kaneda and EIS Basics, and further in view of Schuhmann (W. Schuhmann et al., Electron-transfer pathways between redox enzymes and electrode surfaces: Reagentless biosensors based on-thiol-monolayer-bound and polypyrrole-entrapped enzymes; 2000 Faraday Discuss. 116, page 245-55).
Regarding claims 12-13, Kuwabata, Kaneda, and EIS Basics disclose all limitations of claim 1 as described to claim 1.  Kuwabata, Kaneda, and EIS Basics do not explicitly disclose in the enzyme electrode the oxidoreductase is immobilized on the electrode through a monolayer-forming molecule (claim 12) or a molecule containing a thiol group (claim 13).
However, Schuhmann teaches a reagentless biosensor based on thiol-monolayer-bound and polypyrrole-entrapped enzymes (page 245, title).  Self-assembled monolayers (SAMs) were prepared by immersing thoroughly cleaned and pre-treated Au-electrodes in the corresponding dialkyl disulfide in DMSO (page 247, para. 10, lines 1-2), for establishing a long-term stable, direct electron transfer (ET) of QH-ADH on modified gold electrodes (page 251, para. 3, lines 1-2).  SAM-modified Au-electrodes is an ideal electrode material because SAMs serves as a bio-compatible electrode coating preventing enzyme denaturation (page 251, para. 3, lines 6-8), and can be modified with different head groups to invoke interactions between different regions at the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kuwabata, Kaneda, and EIS Basics by immobilizing the enzyme on the electrode by coupling the enzyme using suitable activated head groups at SMAs of alkyl thiolates as taught by through a monolayer forming molecule or a molecule containing a thiol group as taught Schuhmann because the SAMs serves as a bio-compatible electrode coating preventing enzyme denaturation (page 251, para. 3, lines 6-8), and provides a short ET distance (page 251, para. 3, lines 11-12).
Claim(s) 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuwabata in view of Kaneda and EIS Basics, and further in view of Bucholz (U.S. Patent Pub. 2014/0045241).
Regarding claims 19-20, Kuwabata, Kaneda, and EIS Basics disclose all limitations of claim 1 as described to claim 1.  Kuwabata, Kaneda, and EIS Basics do not explicitly disclose introducing succinimide to an artificial electron acceptor, and causing reaction of the succinimide with an amino group of the enzyme to chemically the artificial electron acceptor to chemically bind the artificial electron acceptor to the enzyme (claim 19) or the oxidoreductase is coupled with the electrode by a spacer selected from a group of alkylene (claim 20).
However, Bucholz teaches the enzyme immobilization materials ([0001] lines 2-3).  The immobilized enzyme and cell systems are used in analysis in biosensors, such 2-CH(OH)-CH2- or alkylene group ([0102] lines 1-7).  The functional group that can be used to tether the enzyme onto the PEG chain of the polymer is a succinimide ester ([0115] lines 1-3).  Thus, Bucholz teaches introducing succinimide causing reaction of the succinimide with an amino group of the enzyme to chemically bind to the enzyme, and the oxidoreductase is coupled with the electrode by a spacer selected from a group of alkylene ([0102] lines 1-7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kuwabata, Kaneda, and EIS Basics by introducing succinimide to chemically bind the enzyme to the polymeric immobilization material through the amine linking group having an alkylene group as taught by Bucholz because the succinimide having alkylene group would react with the amino group of the enzyme suitable for enzyme immobilization on the electrode.  The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. MPEP § 2144.07.
Response to Arguments
Applicant’s arguments with respect to claims 1-14 have been considered but are unpersuasive.
Applicant argues the cited references do not teach or suggest the claimed method of obtaining the charge transfer resistance value from the impedance 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLYN M SUN whose telephone number is (571)272-6788.  The examiner can normally be reached on M-F: 8:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/CAITLYN MINGYUN SUN/           Examiner, Art Unit 1795                          

/LUAN V VAN/           Supervisory Patent Examiner, Art Unit 1795